Citation Nr: 0934011	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-21 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the residuals of cold 
injuries to the right and left feet. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1962 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for the residuals of cold injuries to 
the right and left feet. 

In July 2008, the Board determined that new and material 
evidence sufficient to reopen the claim had been received, 
and remanded the underlying claim for additional development. 


FINDING OF FACT

Resolving reasonable doubt in the his favor, the Veteran was 
exposed to cold weather during service and currently has 
residuals of frostbite injuries of the lower extremities as a 
result of that exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of cold 
injury to right lower extremity have been met.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The criteria for service connection for residuals of cold 
injury to left lower extremity have been met.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the appellant, further 
development under the VCAA or other law would not result in a 
more favorable result for the appellant, or be of assistance 
to this inquiry.

In the decision below, the Board grants the claim of service 
connection for residuals of cold injuries to the right and 
left feet.  The RO will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). See 
also Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis and peripheral neuropathy, will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d) (2008).

The Veteran contends that he sustained frostbite to his right 
and left feet on two occasions between January and March 1963 
while stationed in Korea along the DMZ.  He describes having 
to put frozen boots on his already cold feet one morning 
during an operation called "Slickey Boy."  He sought medical 
attention for his feet and was informed that he should wear 
extra socks and keep his feet dry.  The second occasion 
involved a situation in which the Veteran was called on alert 
and mistakenly put on his combat boots instead of his "Mickey 
Mouse" boots.  The alert lasted longer than previous alerts 
had lasted, causing cold injuries, including discoloration of 
his feet, pain, swelling, and numbness.  He asserts that his 
current diagnoses of onychomycosis, arthritis, and peripheral 
neuropathy are related to those injuries.

The  Veteran's service records demonstrate that he served in 
Korea for 14 months, including during the winter and early 
spring of 1963.  His service medical records do not reflect 
complaints of or treatment for cold injuries, or the feet in 
general.  Since the Veteran's lower extremities were found to 
be normal on separation and there were no recorded complaints 
during the years of service after the claimed frostbite, the 
Board finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  38 
C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for cold 
injury residuals of the right and left lower extremities.  38 
C.F.R. § 3.303(b).

Post-service treatment records demonstrate that in May 1989, 
the Veteran reported a 10-year history of pain in both feet 
that he related to frozen feet injuries sustained in 1963.  
He was advised to order special shoes with soft soles and 
steel toes for work.  

In April 1990, the Veteran testified before a hearing review 
officer, stating that he had experienced difficulties with 
his feet ever since the alleged frostbite, including problems 
putting his shoes on and lacing them up.  He reported that 
there had been no other injury to his feet that would have 
caused his foot problems. 

On May 1990 VA examination, the Veteran reported that he was 
unable to stand on his toes and that they ached and throbbed.  
He reported that, at the time of the frostbite, his feet were 
painful and turned purple for four hours, were then red for 
one day, and then had blisters and started peel before they 
returned to their normal appearance.  Physical examination 
revealed a decrease of sensation on light touch to the first 
and second toes, bilaterally.  The skin of the feet appeared 
warm, dry, and pink.  There was slight discoloration 
bilaterally, left more than right.  X-ray examination 
revealed a moderately severe degree of arthritic changes at 
the first metatarsal-phalangeal joint, bilaterally.  The 
examiner did not find evidence of residuals of frostbite. 

Subsequent VA and private clinical records dated from March 
2001 to February 2007 show various diagnoses of foot 
disorders and disorders affecting the feet including 
onychomycosis, tinea pedis, arthritis, and peripheral 
neuropathy.  In March 2001, the Veteran reported a history of 
scaling of the skin of his feet.  In September 2005, the 
Veteran complained that the pain in his feet felt like 
walking on pebbles.  He reported having had pain and 
hypothermia during the Korean War.  He also reported a 
history of sunburn to his feet.  The impression was bilateral 
claudication due to peripheral vascular disease and bilateral 
neuropathic pain due to frostbite and burns.  In February 
2007 and May 2007, the Veteran was issued special shoes for 
his foot problems.   In July 2007, the assessment was 
peripheral neuropathy of the feet secondary to a history of 
frostbite and alcohol abuse.  The Veteran's foot pain was 
constant throughout these records, with symptoms of swelling, 
pain on ambulation, and problems related to arthritis.

As part of his September 2008 VA examination, the Veteran 
completed a cold injury questionnaire.  He responded that, at 
the time of the alleged frostbite, his feet appeared to be 
dark purple, with pain, swelling, numbness, and stiffness.  
He reported that he had sought treatment for the injury at 
the aid station, which he had believed was entered into his 
medical records.  He stated that he had been given bed rest 
and medication for the condition and returned to active duty 
after two and a half days.  He reported that the symptoms of 
frostbite lasted for about eight months, and that his skin 
looked wrinkled after the frostbite went away.  He stated 
that since suffering from frostbite, it had been difficult 
for him to stand or work on concrete surfaces.  His foot pain 
was worse is cold weather, and he continued to experience 
pain in the balls of his feet, pain in his toes, burning, 
tingling, weakness, and swelling.  He stated that throughout 
his 24 year post-service career in the Civil Service, his 
feet were always cold despite the temperature outside.  

On September 2008 VA examination, the examiner noted the 
Veteran's various diagnoses, to include hypertension, 
hyperlipidemia, chronic alcohol abuse and tobacco use, tinea 
pedis, onychomycosis, peripheral artery disease of large 
vessels in the abdomen and legs with claudication and cold 
feet, and degenerative joint disease of the ankles, knees, 
and first metatarsal phalangeal joints of the feet.  The 
examiner documented the Veteran's current symptoms, including 
cold sensitization, hyperhidrosis, numbness, chronic pain 
resembling causalgia or reflex sympathetic dystrophy, 
recurrent fungal infections, disturbance to nail growth, 
arthritis or joint stiffness, edema, changes in skin color, 
skin thinning, cold feeling in the feet, pain, and excess 
sweating.  Physical examination revealed a slightly antalgic 
limp to the Veteran's gait.  The color of his feet were 
reddish-purple, there was minimal edema.  The feet were warm, 
with no atrophy.  They were dry and smooth.  There was 
evidence of chronic tinea pedis, including peeling and small 
vesicles.  He had thick, white, brittle toenails.  
Neurological examination revealed sensory changes on pinprick 
and touch, including hypersensitivity through out the feet.  
There was evidence of vascular insufficiency, including 
edema, hair loss, and shiny and atrophic skin.  The 
diagnosis, when taking into account the Veteran's testimony 
of the in-service frostbite injuries, was a freezing cold 
injury, mild to moderate in severity, superficial.  The 
examiner stated that the Veteran's case was complicated by 
his severe artery/vascular disease, which was impossible to 
separate from any residuals of the in-service cold injury.  
These two disabilities, he explained, have the same 
symptomotology.  The examiner, however, found the Veteran's 
statements to be suspect, as there was no reported residuals 
of frostbite in service or on separation examination.  
Additionally, the 1989 hospital record documenting the 
Veteran's complaints of foot pain for the past 10 years was 
felt to be inconsistent with the residual pain of frostbite, 
due to the gap in time between the incident and the symptoms.  

In regard to the etiology of the Veteran's peripheral 
vascular disease, the examiner concluded that the disease was 
less likely as not related to the Veteran's in-service cold 
injury.  In so determining, he explained that the condition 
presented 40 years after the Veteran separated from service 
and was likely due to the Veteran's history of cigarette 
smoking beginning at the age of 14, systemic hypertension, 
and hyperlipidemia.  The examiner explained that the 
Veteran's symptoms of cold feet, cold sensitivity, 
disturbances of nail growth, changes in skin color, and lack 
of pulses were most likely due to his peripheral vascular 
disease.  

In regard to the etiology of the Veteran's peripheral 
neuropathy, the examiner concluded that he could not opine 
whether the condition was related to the purported cold 
injury without resorting to mere speculation.  He explained 
that, although it appeared that the Veteran's peripheral 
neuropathy developed due to years of excessive alcohol use, 
and was diagnosed more than 40 years after separation from 
service, he could not state whether the cold injury had at 
least in part contributed to the development of the symptoms. 

In regard to the Veteran's onychomycosis and tinea pedis, the 
examiner stated that these conditions were common amongst 
Veterans who had suffered from cold injuries in-service, and 
were considered to be "presumptive" disabilities relating 
to cold injuries.  

In regard to the Veteran's arthritis, the examiner stated 
that the only documented arthritis of the feet was in the 
bilateral first metatarsalphalangia joints, and that, for 
this arthritis to have been a residual of a cold injury, it 
would most likely have been present in all the effected toes, 
not just the first toes. 

In conclusion, the examiner stated that he would expect some 
component of the Veteran's peripheral neuropathy, pain, cold 
feet, and cold sensitivity to be related to the cold injury, 
but he could not state the percentage without resorting to 
speculation.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board assigns more probative weight to the 
September 2008 VA examiners findings that the Veteran's 
peripheral neuropathy, pain, cold feet, and cold sensitivity 
to be related in some way to the reported cold injury, rather 
than the May 1990 VA examiner who found no residuals of a 
cold injury.  At the time of the 1990 VA examination, the 
Veteran reported that he was unable to stand on his toes and 
that they ached and throbbed.  Additionally, examination 
revealed a decrease of sensation on light touch to the first 
and second toes, bilaterally, and slight discoloration 
bilaterally, left more than right.  The fact that no other 
residuals were identified at that time is of little 
significance, given that clinical records dated in 1989, and 
from 2001 to the present, reflect a variety of symptoms, 
including pain, decreased sensation, and fungal infection of 
the toenails, consistent with a history of cold injury.  
Through the years, the Veteran's examiners have listened to 
the Veteran's reported history of an in-service cold injury 
and, in their assessments, have related his foot disabilities 
to the purported frostbite.  Additionally persuasive is the 
September 2008 VA examiner's conclusion that the Veteran's 
current symptoms were most likely related at least in part to 
a cold injury.  Even though the examiner attributed the 
majority of the Veteran's symptoms to his underlying 
disorders, including peripheral neuropathy and peripheral 
vascular/artery disease, from a medical perspective, he could 
not rule out the possibility that the Veteran's symptoms were 
also attributable to an in-service cold injury.

As the Veteran's current disabilities have been determined to 
be consistent with cold injuries, the Board finds that 
service connection for residuals of cold injuries to the 
right and left lower extremities is warranted.  In this case, 
service incurrence has been shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, and 
hardships of the Veteran's service.  Thus, the Board finds 
that it is more likely than not that his current disability, 
which has been described as cold injury to the lower 
extremities, was sustained as a result of his service.  

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).  As such, service connection for the 
residuals of cold injuries to the lower extremities is 
warranted.







	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the residuals of cold injuries to the 
right lower extremity is granted.

Service connection for the residuals of cold injuries to the 
left lower extremity is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


